Proceedings brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, Bronx County [Robert A. Sackett, J.], entered on or about May 20, 2005), challenging determinations of respondent, dated February 22, 2005 and February 23, 2005, finding that petitioners violated respondent’s rule 130.11, unanimously dismissed as moot, without costs.
In light of respondent’s announced abandonment of the challenged drug testing protocol and the voiding of the infractions found against petitioners on the basis of tests conducted under the abandoned protocol, these proceedings are moot, and we find no exception to the mootness doctrine warranting their continuation (see Matter of David C. 69 NY2d 796 [1987]; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-715 [1980]; cf. Matter of Doe v Coughlin, 71 NY2d 48 [1987]). Concur—Tom, J.P., Mazzarelli, Sullivan, Nardelli and McGuire, JJ.